UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4761


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENDRICK MALIK SELLERS, a/k/a Drop,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:11-cr-02345-TLW-1)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brown W. Johnson, CLARKE, JOHNSON, PETERSON & MCLEAN, PA,
Florence, South Carolina, for Appellant.    Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina; Robert Frank Daley, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kendrick       Malik       Sellers      pled    guilty,      pursuant          to    a

written plea agreement, to conspiracy to possess with intent to

distribute       a    quantity       of     powder      and    crack      cocaine       and        was

sentenced to 210 months’ imprisonment.                           He appeals.            Sellers’

attorney       has     filed    a     brief       in     accordance        with    Anders           v.

California in which he asserts that there are no meritorious

issues for appeal but questions whether Sellers’ sentence was

reasonable.             Although       advised          of    his    right        to        file     a

supplemental pro se brief, Sellers has not done so. Finding no

error, we affirm.

               We     review        Sellers’          sentence      for     reasonableness,

applying       an     abuse    of    discretion         standard.          Gall        v.    United

States,        552 U.S. 38,     51     (2007).            This     review        requires

consideration           of     both         the        procedural         and     substantive

reasonableness of the sentence.                         Id.      We assess whether the

district       court     properly         calculated          the   advisory       Guidelines

range, considered the factors set forth in 18 U.S.C. § 3553(a)

(2006), analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                             Id. at 49–50; see

United States v. Lynn, 592 F.3d 572, 575–76 (4th Cir. 2010).                                       If

there     is     no    procedural          error,       we    review       the    substantive

reasonableness of the sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its

                                                  2
discretion in concluding that the sentence it chose satisfied

the    standards      set   forth     in   §    3553(a).”          United       States    v.

Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                                If the

sentence is within the Guidelines range, we apply a presumption

of reasonableness.          Rita v. United States, 551 U.S. 338, 346–56

(2007)    (upholding        presumption        of    reasonableness        for    within-

guidelines sentence).

               We have thoroughly reviewed the record and conclude

that     the    sentence      is    both     procedurally          and    substantively

reasonable.           Moreover,     Sellers      has    failed      to    overcome       the

presumption      of    reasonableness      we       accord   his    within-Guidelines

sentence.        In    accordance     with     Anders,       we    have    reviewed      the

record in this case and have found no meritorious issues for

appeal.        We therefore affirm Sellers’ conviction and sentence.

This court requires that counsel inform Sellers, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Sellers requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.         Counsel’s motion must state that a copy thereof

was served on Sellers.

               We dispense with oral argument because the facts and

legal    contentions        are    adequately       presented      in     the    materials



                                           3
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    4